      Case 2:19-cv-00729-RAH-SMD Document 24 Filed 08/19/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

STANLEY MOSELEY,                             )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )   CIVIL ACTION NO. 2:19-CV-729-RAH
                                             )
STEVEN ASHLEY, et al.,                       )
                                             )
       Defendants.                           )

                                           ORDER

       This case is before the Court on a Recommendation of the Magistrate Judge entered on

July 28, 2020. (Doc. 22.) There being no timely objections filed to the Recommendation, and after

an independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and to prosecute this action.

       Final Judgment will be entered separately.

       DONE, this 19th day of August, 2020.


                                             /s/ R. Austin Huffaker, Jr.
                                      R. AUSTIN HUFFAKER, JR.
                                      UNITED STATES DISTRICT JUDGE
